


Exhibit 10.9

 

ISLE OF CAPRI CASINOS, INC.
NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
COMPLIANCE AMENDMENT
(2007 Transitional Payment Election)

 

Whereas, Isle of Capri Casinos, Inc., (the “Company”) maintains the Isle of
Capri Casinos, Inc. Nonemployee Director Deferred Compensation Plan, which plan
is intended to be a nonqualified deferred compensation plan, first effective as
of January 11, 2005 (the “Plan”);

 

Whereas, Article 9 of the Plan permits amendment by the Board of Directors of
the Company or the Compensation Committee thereof, and such committee has
authorized the amendment of the Plan to permit certain transitional elections
contemplated under Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance promulgated thereunder;

 

Now, Therefore, effective as of October 15, 2007, the following Paragraph 7.9
shall be added to the Plan to read in its entirety as follows:

 

“7.9 Transitional Elections. Notwithstanding any provision of the Plan to the
contrary, a Participant herein as of October 30, 2007, who has not yet received
his or her benefits hereunder (or the distribution of such benefits has not yet
commenced) (a “Continuing Participant”) shall be entitled to:

 

a.                                       Designate a time of payment with
respect to his or her interest in the Plan, which shall not be earlier than the
date on which he or she is deemed to separate from service as a member of the
Board of Directors of the Company within the meaning of Code Section 409A or
January 1, 2008, if later.

 

b.                                      Elect either (i) to receive his or her
benefits in the form of a single-sum payment or not more than ten annual
installments, or (ii) to increase or decrease the number of installment payments
previously in effect.

 

Any such designation shall be made on forms provided by the Committee or its
designee and shall be given effect provided it is received and accepted by the
Committee or its designee not later than December 31, 2007, or such earlier date
as may be deemed necessary or appropriate. Unless a Continuing Participant
otherwise provides, any such election shall apply to such Participant’s entire
Plan interest.

 

If a Continuing Participant fails to timely submit an election hereunder, he or
she shall be deemed to have elected the distribution of his or her interest in
the Plan in accordance with the provisions of Paragraph 7.1 thereof. Any
designation or deemed designation hereunder shall be subject to modification as
provided in Paragraph 7.4 hereof.”

 

This 2007 Transitional Payment Election was approved by the Compensation
Committee of the Board of Directors of the Company on October 15, 2007.

 

 

ISLE OF CAPRI CASINOS, INC.

 

--------------------------------------------------------------------------------
